Citation Nr: 0715637	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-07 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for postoperative residuals 
of a left knee injury with arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The appellant served in the Ohio National Guard on active 
duty for training (ACDUTRA) from February 1974 to August 
1974.  His DD Form 214 shows that he had 2 months and 29 days 
of prior inactive service.  He also served in the Ohio 
National Guard from August 1974 to November 1979.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain a medical opinion, to secure 
the veteran's service medical records from his period of 
service in the National Guard, and to provide a proper notice 
letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board observes that the appellant was 
afforded a VA examination in July 2002 in connection with his 
claim for service connection for postoperative residuals of a 
left knee injury with arthritis.  However, the July 2002 VA 
examiner did not offer an opinion as to the etiology of the 
disorder.  The appellant was afforded another examination in 
connection with his claim in July 2003.  Although the July 
2003 VA examiner did provide an opinion, there is no 
indication that he reviewed the appellant's claims file.  
Therefore, the Board finds that a clarifying medical opinion 
is necessary for the purpose of determining the nature and 
etiology of any left knee disorder that may be present.  
38 C.F.R. § 3.159(c)(4)(i).

The Board further observes that the appellant's service 
medical records are incomplete.  Even prior to the enactment 
of the Veterans Claims Assistance Act of 2000, the United 
States Court of Appeals for Veterans Claims (Court) had held 
that in cases where the veteran's service medical records 
were unavailable, through no fault of the veteran, there was 
a "heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board notes that the appellant's service medical records 
from his period of ACDUTRA from February 1974 to August 1974 
have been obtained and associated with the claims file.  
However, he had 2 months and 29 days prior inactive service 
and subsequent service in the Ohio National Guard from August 
1974 to November 1979.  The RO did request the appellant's 
service medical records for that period of service, but the 
Adjutant General only sent the veteran's Retirement Credits 
Record and Report of Separation and Record of Service.  As 
such, the service medical records for that period of time 
have still not been obtained and associated with the claims 
file.  Therefore, the Board concludes that an additional 
attempt should be made to locate the veteran's service 
medical records for his period of service in the Ohio 
National Guard. 

With regard to the appellant's status as a "veteran" in 
this case, the Board notes that it does not appear that the 
appellant has ever served on active duty but only on ACDUTRA 
and INACDUTRA with the National Guard.  In this regard, the 
Board notes that service connection may be established for a 
disability on a direct basis where a current disability 
exists and that disability resulted from a disease or injury 
incurred or aggravated in line of duty in "the active 
military, naval, or air service . . . ."  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

In this regard, the advantage of the evidentiary 
presumptions, provided by law, that assist veterans in 
establishing service connection for a disability do not 
extend to those who claim service connection based on a 
period of ACDUTRA or inactive duty for training (INACDUTRA).  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury or disease incurred or aggravated in line of duty 
during ACDUTRA or from an injury incurred in line of duty 
during INACDUTRA.  The mere notation of disability on a 
physical profile is not sufficient evidence to show that the 
disability resulted from an injury or disease incurred in 
line of duty during ACDUTRA or from an injury incurred in 
line of duty during INACDUTRA as opposed to its having 
resulted from an injury or disease incurred in civilian life.  
The RO should reajudicate this claim on remand with these 
principles in mind.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal and the case is already being remanded 
for further development, the RO should provide the appellant 
with a proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the appellant a 
corrective notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the National 
Personnel Records Center (NPRC), Records 
Management Center (RMC), the Ohio 
Adjutant General or any other 
appropriate location to request the 
complete service medical records of the 
appellant for his full period of service 
in the Ohio National Guard as well as 
any other appropriate records repository 
to which pertinent service medical 
records may have been sent.

As set forth in 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The appellant should be notified of the 
RO's attempts to locate his medical 
records from his National Guard service 
as well as any further action to be 
taken.

3.  The RO should refer the appellant's 
claims folder to the July 2003 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for an opinion as to the etiology of 
the appellant's left knee disorder.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
medical records and private medical 
records, and to render an opinion as to 
the likelihood that the appellant's 
current left knee disorder is the 
result of an injury to the knee shown 
in the service medical records as 
opposed to its being more likely due to 
some other factor or factors.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  The RO should readjudicate the 
claim for service connection for a left 
knee disorder without applying the 
presumptions, such as that of sound 
condition or aggravation, that are 
afforded to veterans to assist them in 
establishing service connection for 
disabilities resulting from diseases or 
injuries sustained during active duty.  
In this regard, the Board notes that 
there is among the Service medical 
records a Consultation Sheet dated in 
February "1973", but the year on this 
sheet appears to have been written in 
error since other reports show from the 
same date in February show the date as 
"1974" and the personnel records show 
the appellant as having not entered the 
National Guard until November 1973.  
Nevertheless, a Consultation Sheet 
dated in March 1974 show that the 
appellant provided a history of having 
hurt the left knee "4 y[ea]rs ago".  

It is the adjudicatory function of the 
RO to determine how much evidentiary 
weight should be assigned to this 
history (without applying the 
presumption of sound condition, since 
this protective provision is not 
afforded for periods of ACDUTRA) in 
order to determine whether to decide 
the case based on direct incurrence of 
a left knee injury during ACDUTRA or, 
in the alternative, based on 
aggravation of pre-existing left knee 
injury.  This determination is 
essentially a legal determination that 
is within the judgment of the 
adjudicator regarding how much 
evidentiary weight to assign possible 
conflicting items of evidence in the 
record.  The RO should then consider 
the all medical and other evidence of 
record (including examiners' opinions) 
in deciding whether a current left knee 
disability is the result of a left knee 
disease or injury incurred or 
aggravated during a period of ACDUTRA 
(or a left knee injury incurred or 
aggravated during a period of 
INACDUTRA).  See Paulson v. Brown, 7 
Vet. App. 466, 470-71 (1995) (noting 
that the Board did not err in not 
applying presumptions of sound 
condition and aggravation to 
appellant's claim where he served only 
on ACDUTRA and had not established any 
service-connected disabilities from 
that period); McManaway v. West, 13 
Vet. App. 60, 67 (1999) (citing 
Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates 
to period of [ACDUTRA], a disability 
must have manifested itself during that 
period; otherwise, the period does not 
qualify as active military service and 
claimant does not achieve veteran 
status for purposes of that claim" 
(emphasis in McManaway)); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 
479 (1991).

If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

